29 So. 3d 578 (2009)
Reynold JAMES
v.
A & B BUILDERS and Zurich-American Insurance Co.
No. 2009 CA 0783.
Court of Appeal of Louisiana, First Circuit.
October 23, 2009.
*579 Joseph G. Albe, New Orleans, LA, for Plaintiff-Appellant, Reynold James.
Alton B. Lewis, Shaan M. Aucoin, Cashe, Lewis, Coudrain & Sandage, Hammond, LA, for Defendant-Appellee, North Oaks Medical Center.
Vance A. Gibbs, Randal R. Cangelosi, Kean, Miller, Hawthorne, D'Armond, McCowan & Jarman, L.L.P., Baton Rouge, LA, for Defendants-Appellees, Plaza Orthopedic Clinic, Dr. John L. Fambrough, and Northshore Imaging Associates.
Before PARRO, KUHN, and McDONALD, JJ.
PARRO, J.
The claimant in this workers' compensation claim filed a disputed claim against his former employer in connection with an injury to his right knee. When the employer raised an issue as to the nature of the claimant's treatment, the claimant amended his claim to add five of his health care providers, including North Oaks Medical Center (North Oaks), Northshore Imaging Associates (Northshore), and Plaza Orthopedic Clinic (Plaza), as defendants. The Office of Workers' Compensation Administration, on its own motion, found that the claimant had failed to state a cause of action and a right of action against North Oaks, Northshore, and Plaza, and dismissed the claimant's claims against them.[1] The claimant appealed.
In light of the issues raised by the claimant's former employer in a related appeal of a separate judgment on the merits of the compensation claim and considering our ruling in that matter, this appeal is moot.[2]See Reynold James v. A & B Builders, 09-0781 (La.App. 1st Cir.10/23/09), 29 So. 3d 541. Accordingly, this appeal is dismissed in accordance URCA Rule 2-16.2(A)(3) at the claimant's costs.
APPEAL DISMISSED.
NOTES
[1]  Northshore and Plaza had filed exceptions raising the objections of prescription and lis pendens, which were dismissed as moot following their dismissal. A motion to strike and a motion to consolidate by the claimant were also denied as moot.
[2]  An appellate court, as a matter of judicial economy, has the authority to consider, ex proprio motu, the possibility of mootness of an appeal. See Chavers v. Chavers, 411 So. 2d 490, 491 (La.App. 1st Cir.1982). A moot case is one which seeks a judgment or decree which, when rendered, can give no practical relief. Robin v. Concerned Citizens for Better Education in St. Bernard, Inc., 384 So. 2d 405, 406 (La. 1980). Appellate courts will not render advisory opinions from which no practical results can follow. See Suire v. Lafayette City-Parish Consol. Government, 04-1459, 04-1460, 04-1466 (La.4/12/05), 907 So. 2d 37, 55. Therefore, moot questions will not be considered on appeal. Chavers, 411 So.2d at 491; see LSA-C.C.P. art. 2164.